United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1912
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Gregory C. Curnett,                     *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 11, 2005
                                Filed: February 9, 2005
                                 ___________

Before MELLOY, SMITH, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       On March 23, 2003, acting on information from a cooperating witness, Chief
George R. Poletis of the Lake Lotawana Police Department approached Gregory C.
Curnett’s residence. According to Chief Poletis, when he reached the house, the front
door was open, but the screen door was closed, so he knocked on the screen door and
said, “Police Officer, I need to talk to you.” Curnett then pushed the screen door
open, letting Chief Poletis in, and said “What’s the matter? What’s going on?”
Shortly after Chief Poletis entered, a second officer, Officer Leslie, arrived and
caught the partially open screen door so that he could enter the house. Concerned
that Curnett was getting “squirrelly,” Chief Poletis asked Officer Leslie to handcuff
him, and both officers escorted Curnett outside the house.

       After being advised of his Miranda rights, Curnett admitted that he had illegal
materials in the house and consented to a search. A subsequent search of the
residence discovered glassware, Red Label ephedrine, black iodine, and numerous
other methamphetamine-related items. Curnett moved to suppress these items,
arguing that the warrantless entry was unlawful, and that his consent was tainted by
the unlawful entry, but the district court1 denied his motion. After a jury trial, Curnett
was found guilty of attempted manufacture of methamphetamine, possession of
iodine with intent to manufacture methamphetamine, and unlawful possession of a
firearm as a previously convicted felon. He was sentenced to 262 months’
imprisonment. Curnett appeals the district court’s denial of his motion to suppress
evidence obtained during the search of his home.

       Curnett’s appeal focuses on a discrepancy between the testimony of Chief
Poletis, recounted above, and the testimony of Detective John Howe of the Jackson
County Drug Task Force. After the disputed search, Detective Howe prepared an
affidavit stating that Curnett was apprehended by Chief Poletis as Curnett fled into
the house. Detective Howe then testified at the suppression hearing that, although he
was not present at the time of Curnett’s arrest, Chief Poletis had informed him that
Poletis apprehended Curnett because Curnett fled into the residence. Chief Poletis
was questioned about Detective Howe’s statements, but Poletis maintained that
Curnett had not fled into the house and that when Poletis approached the house,
Curnett was already inside.


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable
Robert E. Larsen, United States Magistrate Judge for the Western District of
Missouri.

                                           -2-
       As an initial matter, we reject Curnett’s argument that the district court failed
to make a proper factual determination on the circumstances of Chief Poletis’s entry
into the residence. Factual findings are inadequate, thus requiring remand, only if
there is no “reasonable view of the evidence” that will support the district court’s
decision. United States v. Bloomfield, 40 F.3d 910, 913-14 (8th Cir. 1994) (en banc).
This principle is not tested by Curnett’s case, because here the district court adopted
several findings of fact made by the magistrate judge concerning Chief Poletis’s
version of the day’s events. The court also explicitly addressed the “discrepancy”
between Chief Poletis’s testimony and the testimony of Detective Howe, finding that
the detective’s version was “not accurate.” These findings are sufficient to support
the district court’s subsequent conclusions.

       Curnett also argues that the district court erred in finding that Chief Poletis
entered the home under the circumstances that he described. When evaluating the
district court’s denial of the motion to suppress, we review the legal conclusions de
novo and the factual findings for clear error. United States v. Anderson, 339 F.3d
720, 723 (8th Cir.), cert. denied, 540 U.S. 1084 (2003). In Curnett’s view, the district
court’s finding was clearly erroneous because Chief Poletis had a “clear motive to lie”
and because Detective Howe’s testimony to the contrary was “overwhelmingly
credible.” We are not persuaded that the record shows a clear error. A district court’s
credibility determinations are entitled to great deference, United States v. Gregory,
302 F.3d 805, 811 (8th Cir. 2002), and in this case, the court’s conclusions survive
that deferential review. Curnett did not testify at the suppression hearing, and no
evidence other than Howe’s report of Poletis’s statement supported Curnett’s version
of the entry into his home. The district court reasonably resolved the conflict in
testimony in favor of Chief Poletis, and we see no basis to reverse its credibility
finding.

      Finally, Curnett argues that the district court made an error of law in finding
that Curnett’s act of stepping aside to let Chief Poletis into the home constituted

                                          -3-
implied consent to the entry. We disagree. We have held that nearly identical actions
constitute implied consent to an entry. United States v. Turbyfill, 525 F.2d 57, 59
(8th Cir. 1975) (finding implied consent where the resident opened the interior door
and stepped back, allowing officers to open the outer screen door and enter); see also
United States v. Smith, 973 F.2d 1374, 1376 (8th Cir. 1992) (finding consent by a
resident who stepped aside and motioned officers in, even though the officers had
previously drawn their weapons). Because Curnett’s actions were sufficient to allow
a reasonable officer to infer consent to enter, we find that the entry was lawful.
Consequently, the evidence seized from Curnett’s home was not the fruit of an
unlawful search. Accordingly, we affirm the judgment of the district court.
                        ______________________________




                                         -4-